DETAILED ACTION

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “the first insulator part”. It is not clear which first insulator part the claim is referring. 
Claim 3 recites, “the first insulator part” and “the second insulated layer”. It is not clear which first insulator and second insulated layer the claim is referring. Claims 2 and 4 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as they depend on the rejected claims. Proper amendment is required to clarify the invention.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2012/0098551) in view of Hao et al (US 2014/0138131).
	As to claim 1, Tsukamoto teaches a touch sensing device comprising:
 	a first electrode provided in a first region on the first substrate ([0051] the sensor member 3 includes a first sensor substrate 31 having a first electrode pattern 33 on the surface thereof, light-transmissive region 21b, fig. 1); 
a first wiring provided in a second region and connected to the first electrode in the first region on the first substrate ([0053] the first wiring pattern 35 includes a wiring circuit (not shown) connected to external devices and connective electrodes (not shown) connecting the wiring circuit and the first electrode pattern 33, a non-transmissive region 21c, fig. 1); 
a protective film covering the first electrode and the first wiring (an adhesive layer 51, fig. 1);
 a resin insulated layer provided in the first region on the protective film ( a transparent filler 41,  fig. 1, [0031] the transparent filler be a transparent resin); 
a second insulated layer provided in the second region on the protective film (a decorative layer 22, fig. 1); and
 a cover plate provided on the resin insulated layer and the second insulated layer (transparent substrate 21, fig. 1), 
wherein a permittivity of the first insulator part is higher than a permittivity of air ([0031] the transparent filler be a transparent resin),
the resin insulated layer (a transparent filler 41) is arranged so as to overlap the first region (light-transmissive region 21b, fig. 1), and so as not to overlap the second region (a decorative layer 22, fig. 1), 
the first electrode (a first electrode pattern 33, fig. 1) is arranged between the resin insulated layer (a transparent filler 41, fig. 1) and the first substrate (a first sensor substrate 31, fig. 1), 
Tsukamoto does not teach an adhesive force of the protective film to the first substrate is larger than an adhesive force of the resin insulated layer to the protective film.
However, Hao teaches andan adhesive force of the protective film to the first substrate is larger than an adhesive force of the resin insulated layer to the protective film ([0053] the inorganic electro-conductive trace may have a thin barrier (protective) layer adjacent thereto (not shown)… Such protective material may include sputtered silicon dioxide or silicon carbide, or a highly crosslinked acrylate or epoxy based hard coating, [0058] the transfer tape is laminated to the first surface 22a of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Tsukamoto, an adhesive force of the protective film to the first substrate is larger than an adhesive force of the resin insulated layer to the protective film, as suggested by Hao in order to simplify bond formation without an air gap ([0059]). 
5.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2012/0098551) in view of Hao et al (US 2014/0138131) and further in view of Cheng et al (2012/0015098).
As to claim 2, Tsukamoto in view of Hao does not teach a sheet resistance of the protective film is 1x 10^9 Ω/square or more.
However, Cheng teaches, wherein a sheet resistance of the protective film is 1x 10^9 Ω/square or more ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Tsukamoto and Hao, wherein a sheet resistance of the protective film is 1x 10^9 Ω/square or more, as suggested by Cheng in order to get used in various applications such as flat panel displays and touch panels ([0023]).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2012/0098551) in view of Hao et al (US 2014/0138131) and further in view of Chen et al (US 2015/0070604).
As to claim 3, Tsukamoto teaches a touch sensing device comprising:
 	a first electrode provided in a first region on the first substrate ([0051] the sensor member 3 includes a first sensor substrate 31 having a first electrode pattern 33 on the surface thereof, light-transmissive region 21b, fig. 1);  
a first wiring provided in a second region and connected to the first electrode in the first region on the first substrate ([0053] the first wiring pattern 35 includes a wiring circuit (not shown) connected to external devices and connective electrodes (not shown) connecting the wiring circuit and the first electrode pattern 33, a non-transmissive region 21c, fig. 1); 
 a protective film covering the first electrode and the first wiring (an adhesive layer 51, fig. 1);
 a resin insulated layer provided in the first region on the protective film  ( a transparent filler 41,  fig. 1, [0031] the transparent filler be a transparent resin);
 
 a cover plate provided on the resin insulated layer and the second insulated layer (transparent substrate 21, fig. 1),
wherein a permittivity of the first insulator part is higher than a permittivity of air ([0031] the transparent filler be a transparent resin),
the resin insulated layer (a transparent filler 41) is arranged so as to overlap the first region (light-transmissive region 21b, fig. 1), and so as not to overlap the second region (a decorative layer 22, fig. 1),
the first electrode (a first electrode pattern 33, fig. 1) is arranged between the resin insulated layer (a transparent filler 41, fig. 1) and the first substrate (a first sensor substrate 31, fig. 1), 
Tsukamoto does not teachand an adhesive force of the protective film to the first substrate is larger than an adhesive  force of the resin insulated layer to the protective film, an air layer provided in the second region on the protective film; and
However, Hao teaches andan adhesive force of the protective film to the first substrate is larger than an adhesive force of the resin insulated layer to the protective film ([0053] the inorganic electro-conductive trace may have a thin barrier (protective) layer adjacent thereto (not shown)… Such protective material may include sputtered silicon dioxide or silicon carbide, or a highly crosslinked acrylate or epoxy based hard coating, [0058] the transfer tape is laminated to the first surface 22a of the first substrate 22 such that the polymerized acrylate matrix 38 is in contact with the trace 24, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Tsukamoto, an adhesive force of the protective film to the first substrate is larger than an adhesive force of the resin insulated layer to the protective film, as suggested by Hao in order to simplify bond formation without an air gap ([0059]). 

However, Chen teaches an air layer provided in the second region on the protective film ([0075] a fourth outer unit 153 electrically connected to the conductive layer 170. Fig. 36 further shows the cover substrate 130 is on the second adhesive layer 170).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Tsukamoto and Hao, an air layer provided in the second region on the protective film, as suggested by Chen in order to simplify connection between routing wires with the controller (see fig. 36Ω). 

7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2012/0098551) in view of Hao et al (US 2014/0138131) and further in view of Chen et al (US 2015/0070604) and further in view of Cheng et al (2012/0015098).
As to claim 4, Tsukamoto in view of Hao and Chen does not teach a sheet resistance of the protective film is 1x 10^9 Ω/square or more.
However, Cheng teaches, wherein a sheet resistance of the protective film is 1x 10^9 Ω/square or more ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Tsukamoto, Hao and Chen, 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMEN W BOGALE/Examiner, Art Unit 2628        

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628